Farmers Texas County Mutual
                                                                    Insurance Company and /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 21, 2014

                                     No. 04-13-00723-CV

                           Jad P. HARPER and Juan Carlos Garcia,
                                       Appellants

                                               v.

 FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY and Aslam S. Gilani,
                           Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-07-26624-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

                                        ORDER
       Appellants’ brief was due February 13, 2014.        Neither the brief nor a motion for
extension of time was filed.

       We therefore ORDER appellants to file, on or before March 3, 2014, their appellants’
brief and a written response reasonably explaining their failure to timely file the brief. If
appellants fail to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).

       We order the clerk of this court to serve a copy of this order on all parties and all
counsel.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court